Citation Nr: 0528748	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  04-23 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical strain, 
as a residual of head trauma.

2.  Entitlement to service connection for a lumbosacral 
strain, as a residual of head trauma.

3.  Entitlement to service connection for headaches, as a 
residual of head trauma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The appellant served in the North Carolina Army National 
Guard from December 1990 to December 1996.  He attended 
annual training in May 1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied service 
connection for headaches, a cervical strain, and a 
lumbosacral strain, all due to a head injury.  


REMAND

The difficulty in this case has been to verify the 
appellant's claim that he was training with the National 
Guard on or about May 14, 1994.  He claims that he suffered 
an injury during such training which has led to the 
disabilities in question.  In support of his claim are March 
2002 Statements in Support of Claim (VA Form 21-4138) from 
two individuals, R.C. and L.H. who report that they were also 
serving with the National Guard at the time and had first 
hand knowledge of the claimed injury.  

The RO has made repeated unsuccessful attempts to verify the 
appellant's service in May 1994.  However, in June 2005, 
subsequent to the May 2005 Board hearing, additional evidence 
was received.  One item of such evidence is a May 25, 2005, 
memorandum from Robert J. Pearson, SFC, NC ARNG to the effect 
that the appellant did attend Annual Training during May 
1994, but there was no documentation of the injury.  This 
memorandum is on official letterhead and is of such 
significance that the Board believes that appropriate follow-
up action is necessary to ascertain the dates of such 
reported Annual Training in May 1994 and to verify with the 
National Guard that R.C. and L.H. were also on Annual 
Training at the same time as the appellant in May 1994.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should contact SFC Robert J. 
Pearson (or such other appropriate 
individual who may now be in a position 
to verify the appellant's Annual Training 
in May 1994) at the North Carolina Army 
National Guard, 4240 West Boulevard, 
Charlotte, NC  28208-5477, and request 
the exact dates of the appellant's Annual 
Training in May 1994 and also request 
verification that R.C. and L.H. were 
serving on Annual Training with the 
appellant at that time.  The attempt to 
verify this information and the results 
thereof should be documented in the 
claims file. 

2.  After completion of the above, the RO 
should review the expanded record 
(including the National Guard memorandum 
and report from Carlisle Chiropractic 
Clinic East received in June 2005) and 
determine if the benefits sought can be 
granted.  Unless all claims on appeal are 
granted, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 

